Citation Nr: 0428577	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  04-07 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to special monthly compensation based on loss 
of use of a creative organ secondary to service-connected 
post-traumatic stress disorder.

2.  Entitlement to service connection for loss of use of a 
creative organ as a result of exposure to herbicides. 

(The veteran's claim for entitlement to the payment or 
reimbursement of the cost of unauthorized medical treatment 
and services rendered from October 10, 2000 to October 13, 
2000 is the subject of a separate Board of Veterans' Appeals 
decision issued this same date.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to November 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia. 

The veteran testified before the undersigned Acting Veterans 
Law Judge in July 2004.  At this hearing the veteran 
submitted additional evidence along with a waiver of RO 
review of that evidence. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the appellant has 
not received notice of the information and evidence necessary 
to substantiate his claim for service connection for loss of 
use of a creative organ, notice of which evidence, if any, 
the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA, or notice that he should 
provide any evidence in his possession that pertains to the 
claim.  Accordingly a remand is required in order for the 
appellant to be provided proper notice.

The veteran asserts that he has loss of use of a creative 
organ due to his totally disabling service-connected post-
traumatic stress disorder.  The veteran, who served in 
Vietnam, also maintains that he has loss of use of a creative 
organ due to his exposure to herbicides in Vietnam.  The 
record indicates that the RO scheduled the veteran for a VA 
examination at the Martinsburg, West Virginia VA Medical 
Center, but that the veteran cancelled the examination.  
However, the veteran claims that he received notice of the 
examination after the date of the scheduled examination.  The 
veteran also requested that his examination be provided at 
the Clarksburg, West Virginia VA Medical Center, and provided 
cause for his request.  A review of the record reveals that 
the veteran was only offered a VA examination at the 
Martinsburg VAMC.  The veteran testified before the 
undersigned in July 2004 that he would like to have a VA 
examination.  Accordingly, the veteran should be provided 
another opportunity for a VA examination and, if possible, 
consideration should be given to the veteran's wishes as to 
which VA facility conducts the examination.  

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  This must include 
informing the appellant of the 
information and evidence necessary to 
substantiate his claim for special 
monthly compensation based on loss of use 
of a creative organ secondary to service-
connected post-traumatic stress disorder, 
and his claim for service connection for 
loss of use of a creative organ as a 
result of exposure to herbicides; notice 
of which evidence, if any, the claimant 
is expected to obtain and submit, and 
which evidence will be retrieved by VA; 
and notice that he should provide any 
evidence in his possession that pertains 
to the claims.  

2.  The RO should contact the appellant 
and request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
January 2000 for his erectile 
dysfunction.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified 
that are not currently of record.  This 
should include obtaining all of the 
veteran's VA medical records dated from 
February 2003 to present from the 
Martinsburg VAMC.

3.  The veteran should be afforded VA 
examination by the appropriate physician.  
The physician should determine whether 
the veteran has lost the use of a 
creative organ.  If the veteran is 
determined to have lost the use of a 
creative organ, the examiner is requested 
to express an opinion as to whether it is 
at least as likely as not the veteran's 
impotence is due to his service connected 
post-traumatic stress disorder, and to 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
impotence is as a result of exposure to 
herbicides in service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination report complies fully 
with the above instructions, and if not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  The RO should readjudicate the 
veteran's claims considering all the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he should be 
furnished a supplemental statement of the 
case which evaluates all the evidence 
submitted since the December 2003 
statement of the case and be given an 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

	                  
_________________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



